DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 12, filed on 5/17/2021, with respect to Double Patent rejection of claims 1-32 have been fully considered and are persuasive.  The Double Patent rejection of claims 1-32 has been withdrawn. 

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-16, 33-37, and 43-48:
The present invention describes a method comprising receiving, by a wireless device and from a first node, a measurement information message comprising at least one information element; receiving, based on the at least one information element, first signals from the first node and second signals from a second node; transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received from the first node and the second signals received from the second node; and receiving, from the first node, at least one data packet beamformed according to a precoding matrix associated with the 
(2) Regarding claims 17-32 and 38-42:
The present invention describes a method comprising transmitting, by a first node and to a wireless device, a measurement information message indicating first signals associated with the first node and second signals associated with a second node; receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first node and the second signals associated with the second node; and transmitting, by the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.  The closest prior art, US Patent 10,715,228 B2, 10,181,883 B2, and 9,788,244 B2, each of the closest prior art disclose a similar method, wireless device, and non-transitory computer-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/27/2021